Exhibit 10.1
AMENDMENT TO
BAKER HUGHES INCORPORATED
EXECUTIVE SEVERANCE PLAN
(As Amended and Restated Effective January 1, 2005)
     THIS AMENDMENT by Baker Hughes Incorporated, a Delaware corporation (the
“Company”),
W I T N E S S E T H:
     WHEREAS, the Company previously established the Baker Hughes Incorporated
Executive Severance Plan (the “Plan”); and
     WHEREAS, the Company desires to amend the Plan;
     NOW, THEREFORE, effective April 22, 2010, Section 6 of the Plan is
completely amended and restated to provide as follows:
     6. TIME OF BENEFITS PAYMENTS
     If the Participant is not a Specified Employee and the Participant has
timely signed and delivered to the Plan Administrator the Release Agreement
furnished to the Participant by the deadline established by the Plan
Administrator, the Company shall pay the Participant the cash Benefits described
in clause (a) of Section 4 in a single sum cash payment on the date that is
90 days after the date of the Participant’s Separation From Service. A
Participant will not be permitted to specify the year in which his payment will
be made. If the Participant is a Specified Employee and the Participant has
timely signed and delivered to the Plan Administrator the Release Agreement
furnished to the Participant by the deadline established by the Plan
Administrator, the Company shall pay the Participant the cash Benefits described
in clause (a) of Section 4 and clause (a) of Section 5 in a single sum cash
payment on the date that is six months after the date of the Participant’s
Separation From Service. Whether the Participant is or is not a Specified
Employee, the Participant will not be paid the cash Benefits described in clause
(a) of Section 4 and clause (a) of Section 5, and the Participant shall forfeit
any right to such payments, unless (i) the Participant has signed and delivered
to the Plan Administrator the Release Agreement furnished to the Participant and
(ii) the period for revoking such Release Agreement shall have expired (in the
case of both clause (i) and clause (ii)) prior to the earlier of the deadline
established by the Plan Administrator or the applicable payment date (the date
that is 90 days after the Participant’s Separation From Service if the
Participant is not a Specified Employee or the date that is six months after the
date of the Participant’s Separation From Service if the Participant is a
Specified Employee).

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
by its duly authorized officer this 22nd day of
April, 2010.

                  BAKER HUGHES INCORPORATED    
 
           
 
  By:   /s/ Didier Charreton    
 
      Didier Charreton
Vice President Human Resources    

 